Citation Nr: 0516742	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  A Board decision 
dated in February 2003 affirmed the November 2001 rating 
decision.  In February 2005, the United States Court of 
Appeals for Veterans Claims (Court) remanded this case to the 
Board.  Accordingly, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

?	This issue is remanded to provide notice and initial RO 
consideration of 38 C.F.R. § 3.321(b)(1).
?	This issue is remanded to provide notice consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA). 

By way of background, the Board denied the veteran's claim of 
entitlement to an initial compensable rating for bilateral 
hearing loss in a February 2003 decision.  Thereafter, the 
veteran appealed the decision to the Court.  In February 
2005, the Court granted the parties' December 2004 Joint 
Motion for Remand.  In the Joint Motion for Remand, the 
parties contended that a remand was required because the 
Board failed to consider, as required by Bernard v. Brown, 4 
Vet. App. 384 (1993), whether the appellant would be 
prejudiced by an initial consideration of an extra-schedular 
rating and failed to notify the appellant, pursuant to 
38 C.F.R. § 20.903(c), that it intended to consider law in 
the denial of his claim that had not been considered by the 
RO.

In light of the Court's remand order as well as the VCAA, the 
Board finds that a remand is necessary to comply with due 
process considerations.  On remand, the RO should provide 
notice to the veteran of VA regulations governing the 
assignment of extra-schedular ratings.  See 38 C.F.R. 
§ 3.321(b)(1).  Thereafter, the RO should consider, in the 
first instance, whether the veteran is entitled to an extra-
schedular rating.  

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the appeal now before the Board.  The VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and, in what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. § 
3.159(b).

The Court has held that the failure to enforce compliance 
with the requirements with the VCAA is remandable error.  
Upon review of the record, it appears that the veteran was 
never sent a letter advising him of the provisions of the 
VCAA.  As such, a remand is necessary to notify the veteran 
by letter of the applicable laws and regulations governing 
his initial rating claim, to include, as indicated 
previously, those pertinent to extra-schedular ratings.  
Furthermore, such letter must advise the veteran what 
evidence VA will seek to provide and what evidence the 
veteran is expected to provide, as well as request that the 
veteran provide any evidence in his possession pertinent to 
his claim.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  All notification and development 
action required by the VCAA and its 
implementing regulations should be 
completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support his initial 
rating claim, to include extra-schedular 
ratings; informing him whether he or VA 
is responsible for obtaining such 
evidence; and requesting him to submit 
all relevant evidence in his possession.  

2.  After completing the above, the RO 
should re-adjudicate the veteran's 
initial rating claim, with consideration 
as to whether the veteran is entitled to 
an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), based on the 
entirety of the evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


